 1
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
 2                                                            EASTERN DISTRICT OF WASHINGTON


 3                                                              Jul 30, 2019
 4                                                                 SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 JAMES ANTHONY WILLIAMS,                        4:19-cv-05023-SAB
 9               Plaintiff,

10        v.                                       ORDER DENYING LEAVE TO
                                                   PROCEED IN FORMA
11                                                 PAUPERIS AND DISMISSING
   STEPHEN SINCLAIR, DR. VARNELL,                  ACTION
12 DR. WALKER, DR. BRUCE C. GAGE,
13 DR. KARIE RAINER, CRYSTAL
   CONTREAS, DR. REYES, and DR.
14 SMITH,
15                Defendants.
16
17        By Order filed May 16, 2019, the Court directed Plaintiff to show cause why
18 his application to proceed in forma pauperis should not be denied. ECF No. 7. In
19 the alternative, Plaintiff was instructed that he could pay the $400.00 fee ($350.00
20 filing fee, plus $50.00 administrative fee) to commence this action under 28 U.S.C.
21 § 1914. He did not do so.
22        Plaintiff, a pro se prisoner currently housed at the Monroe Correctional
23 Complex – Special Offenders Unit, has brought at least three other cases that were
24 dismissed for failure to state a claim. See ECF No. 7 at 2. Consequently, he lost the
25 privilege of filing additional suits in forma pauperis unless he could demonstrate
26 that he is “under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g);
27 Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007). Plaintiff did not make
28 this showing.
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION -- 1
 1        Therefore, IT IS ORDERED Plaintiff’s application to proceed in forma
 2 pauperis, ECF No. 2, is DENIED. Because Plaintiff did not pay the $400.00 fee as
 3 instructed in the Court’s prior Order, IT IS FURTHER ORDERED this action is
 4 DISMISSED for non-payment of the filing fee as required by 28 U.S.C. § 1914.
 5        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 6 enter judgment, provide a copy to Plaintiff, and close the file. The Court certifies
 7 any appeal of this dismissal would not be taken in good faith.
 8        DATED this 30th day of July 2019.
 9
10
11
12
13
14
15                                              Stanley A. Bastian
16                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION -- 2
